                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 SHANE D. HATTER,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-1091-DRL-MGG

 MARSHALL COUNTY SHERIFF’S
 DEPT. et al.,

                          Defendants.

                                        OPINION AND ORDER

        Shane D. Hatter, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

        In the complaint. Mr. Hatter alleges that, since his arrival at the Marshall County Jail in June

2019, Sheriff Hassel and Sergeant Holcomb have subjected him to overcrowded conditions, which

prevents him from leaving his bed safely and forces him to sleep near a toilet. They also have forced

him to eat on a toilet or the floor instead of at a table. Because Mr. Hatter is a pretrial detainee, the

court must assess his claims under the Fourteenth Amendment instead of the Eighth Amendment.

See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth

Amendment’s Due Process Clause prohibits holding pretrial detainees in conditions that amount to
punishment.” Id. “A pretrial condition can amount to punishment in two ways: first, if it is imposed

for the purpose of punishment, or second, if the condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a legitimate governmental

objective or that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). Giving him the favorable inferences to which he is entitled at this stage of the

proceedings, Mr. Hatter states a plausible Fourteenth Amendment claim against Sheriff Hassel and

Sergeant Holcomb.

        Mr. Hatter also names the Marshall County Sheriff’s Department as a defendant. To pursue a

claim under Section 1983 against a local governmental entity, a plaintiff must show that his injury was

the result of that entity’s official policy or practice. Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650,

675 (7th Cir. 2012). Because the complaint suggests that the Sheriff Department maintains a policy or

practice of overcrowding the jail in violation of the Fourteenth Amendment, Mr. Hatter may also

proceed against this defendant.

        Mr. Hatter further asserts a claim against Bo Holcomb for violating his right to procedural

due process by failing to provide him with a fair disciplinary hearing in October 2019, which resulted

in the loss of earned time credit. However, “a state prisoner’s claim for damages is not cognizable

under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence, unless the prisoner can demonstrate that the conviction or sentence has

previously been invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997). This rule also extends to

claims challenging the loss of good time credit in prison disciplinary actions. Id. at 648. Here, Mr.

Hatter alleges that he was found guilty of disciplinary offense and has not alleged that the finding of

guilt has since been invalidated. Because finding that he was deprived of procedural due process as



                                                      2
alleged would inherently undermine the validity of his disciplinary hearing, he may not proceed on this

claim against Bo Holcomb.

       For these reasons, the court:

       (1) GRANTS Shane D. Hatter leave to proceed on a Fourteenth Amendment claim against

Sheriff Hassel and Sergeant Holcomb for money damages for allegedly subjecting him to overcrowded

conditions since July 2019;

       (2) GRANTS Shane D. Hatter leave to proceed on a Fourteenth Amendment claim against

the Marshall County Sheriff’s Department for money damages for allegedly maintaining a policy or

practicing of overcrowding at the Marshall County Jail;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Sheriff Hassel, Sergeant Holcomb, and the Marshall County’s Sheriff’s Department at the Marshall

County Jail with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant Holcomb, and the

Marshall County’s Sheriff’s Department to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Shane D. Hatter has been granted

leave to proceed in this screening order.

       SO ORDERED.

       December 9, 2019                                s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  3
